Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, and the Examiner’s Amendment are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is EP 1,709,146.  ‘146 teaches a bleaching and antimicrobial step of treating laundry that can precede or come after the steps of washing the laundry with a detergent use solution and draining and/or rinsing the detergent use solution from the laundry (See para. 12 of ‘146).  However, ‘146 does not teach or suggest a method of treating linen by washing the linen with a detergent; obtaining a linen treatment composition consisting of a hydroxycarboxylic acid, a carboxylate polymer, water, urea sulfate and the other requisite components of the composition in the specific amounts as recited by the instant claims, and applying the linen treatment composition to the linen as recited by the instant claims.  
None of the references of record, alone or in combination, teach or suggest a method of treating linen by washing the linen with a detergent; obtaining a linen treatment composition consisting of a hydroxycarboxylic acid, a carboxylate polymer, water, urea sulfate and the other requisite components of the composition in the specific amounts as recited by the instant claims, and applying the linen treatment composition to the linen as recited by the instant claims.  Accordingly, since the prior art of record .     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/January 29, 2022